Case
 Case1:20-cv-06153-LJL
      1:20-cv-06153-LJL Document
                         Document40-1
                                  42 Filed
                                      Filed12/23/20
                                            12/23/20 Page
                                                      Page11ofof99




      Exhibit A
          Case
           Case1:20-cv-06153-LJL
                1:20-cv-06153-LJL Document
                                   Document40-1
                                            42 Filed
                                                Filed12/23/20
                                                      12/23/20 Page
                                                                Page22ofof99



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CARO CAPITAL, LLC, CARO
PARTNERS, LLC, JUPITER WELLNESS,
INC., BRIAN JOHN, and RICHARD
MILLER,                                                    No. 1:20-cv-6153 (LJL)

                            Plaintiffs,                   PROTECTIVE ORDER

              v.

ROBERT KOCH, BEDFORD
INVESTMENT PARTNERS, LLC,
KAIZEN ADVISORS LLC, and JOHN
DOES 1–10,

                            Defendants.


  LEWIS J. LIMAN, United States District Judge:

         WHEREAS all of the parties to this action (collectively, the “Parties,” and
  individually, a “Party”) request that this Court issue a protective order pursuant to
  Federal Rule of Civil Procedure 26(c) to protect the confidentiality of certain nonpublic
  and confidential material that will be exchanged pursuant to and during the course of
  discovery in this case;

        WHEREAS, the Parties, through counsel, agree to the following terms;

          WHEREAS, the Parties acknowledge that this Protective Order does not confer
  blanket protections on all disclosures or responses to discovery and that the protection
  it affords only extends to the limited information or items that are entitled, under the
  applicable legal principles, to confidential treatment;

         WHEREAS, the Parties further acknowledge that this Protective Order does
  not create entitlement to file confidential information under seal; and

         WHEREAS, in light of these acknowledgements, and based on the
  representations of the Parties that discovery in this case will involve confidential
  documents or information the public disclosure of which will cause harm to the
  producing person and/or third party to whom a duty of confidentiality is owed, and to
  protect against injury caused by dissemination of confidential documents and
  information, this Court finds good cause for issuance of an appropriately tailored
                                               1
          Case
           Case1:20-cv-06153-LJL
                1:20-cv-06153-LJL Document
                                   Document40-1
                                            42 Filed
                                                Filed12/23/20
                                                      12/23/20 Page
                                                                Page33ofof99



  confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that any person subject to this Protective Order—
  including without limitation the parties to this action, their representatives, agents,
  experts and consultants, all third parties providing discovery in this action, and all
  other interested persons with actual or constructive notice of this Protective Order—
  shall adhere to the following terms:
          1.    Any person subject to this Protective Order who receives from any other
  person subject to this Protective Order any “Discovery Material” (i.e., information of
  any kind produced or disclosed pursuant to and in course of discovery in this action)
  that is designated as “Confidential” pursuant to the terms of this Protective Order
  (hereinafter “Confidential Discovery Material”) shall not disclose such Confidential
  Discovery Material to anyone else except as expressly permitted hereunder.

          2.     The person producing any given Discovery Material may designate as
  Confidential only such portion of such material the public disclosure of which is either
  restricted by law or will cause harm to the business, commercial, financial or personal
  interests of the producing person and/or a third party to whom a duty of
  confidentiality is used and that consists of:

                 (a) “Previously Nondisclosed,” i.e. never disclosed to the general public,
   financial information (including without limitation profitability reports or estimates,
   percentage fees, design fees, royalty rates, minimum guarantee payments, sales
   reports, and sale margins);

                (b) Previously Nondisclosed material relating to ownership or
   control of any non-public company;

               (c) Previously Nondisclosed business plans, product development
   information, or marketing plans;

                (d) any information of a personal or intimate nature regarding any
                    individual; or

                (e) any other category of information hereinafter given confidential status
                    by the
Court.




                                               2
        Case
         Case1:20-cv-06153-LJL
              1:20-cv-06153-LJL Document
                                 Document40-1
                                          42 Filed
                                              Filed12/23/20
                                                    12/23/20 Page
                                                              Page44ofof99



       3.      With respect to the Confidential portion of any Discovery Material other
than deposition transcripts and exhibits, the producing person or that person’s counsel
may designate such portion as “Confidential” by: (a) stamping or otherwise clearly
marking as “Confidential” the protected portion in a manner that will not interfere
with legibility or audibility; and (b) producing for future public use another copy of
said Discovery Material with the confidential information redacted.

       4.     With respect to deposition transcripts, a producing person or that
person’s counsel may designate such portion as Confidential either by (a) indicating on
the record during the deposition that a question calls for Confidential information, in
which case the reporter will bind the transcript of the designated testimony (consisting
of question and answer) in a separate volume and mark it as “Confidential Information
Governed by Protective Order”; or (b) notifying the reporter and all counsel of record,
in writing, within 30 days after the reporter has issued the transcript, of the specific
pages and lines of the transcript and/or the specific exhibits that are to be designated
Confidential, in which case all counsel receiving the transcript will be responsible for
marking the copies of the designated transcript or exhibit (as the case may be), in their
possession or under their control as directed by the producing person or that person’s
counsel by the reporter. During the 30-day period following the conclusion of a
deposition, the entire deposition transcript will be treated as if it had been designated
Confidential.

       5.     If at any time prior to the trial of this action, a producing person realizes
that some portion(s) of Discovery Material that she, he, or it had previously produced
without limitation should be designated as Confidential, she, he, or it may so designate
by so apprising all prior recipients of the Discovery Material in writing, and thereafter
such designated portion(s) of the Discovery Material will thereafter be deemed to be
and treated as Confidential under the terms of this Protective Order.

      6.      No person subject to this Protective Order other than the producing
person shall disclose any of the Discovery Material designated by the producing person
as Confidential to any other person whomsoever, except to:

              (a) the Parties to this action, their insurers, and counsel to their insurers;

              (b) counsel retained specifically for this action, including any paralegal,
clerical and other assistant employed by such counsel and assigned to this matter;

               (c) outside vendors or service providers (such as copy-service
providers and document-management consultants, graphic production services or
other litigation support services) that counsel hire and assign to this matter,
including computer service personnel performing duties in relation to a
computerized litigation system;
                                              3
        Case
         Case1:20-cv-06153-LJL
              1:20-cv-06153-LJL Document
                                 Document40-1
                                          42 Filed
                                              Filed12/23/20
                                                    12/23/20 Page
                                                              Page55ofof99




             (d) any mediator or arbitrator that the Parties engage in this matter or that
this Court appoints, provided such person has first executed a Non-Disclosure
Agreement in the form annexed as an Exhibit hereto;

              (e) as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;

                (f) any witness who counsel for a Party in good faith believes may be
called to testify at trial or deposition in this action, provided such person has first
executed a
Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

             (g) any person retained by a Party to serve as an expert witness or
otherwise provide specialized advice to counsel in connection with this action,
provided such person has first executed a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto;

              (h) stenographers engaged to transcribe depositions conducted in this
                  action; and

                (i) this Court, including any appellate court, and the court reporters and
                    support personnel for the same.
        7.      Prior to any disclosure of any Confidential Discovery Material to any
person referred to in subparagraphs 6(d), 6(f) or 6(g) above, such person shall be
provided by counsel with a copy of this Protective Order and shall sign a Non-
Disclosure Agreement in the form annexed as an Exhibit hereto stating that that person
has read this Protective Order and agrees to be bound by its terms. Said counsel shall
retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to
opposing counsel either prior to such person being permitted to testify (at deposition
or trial) or at the conclusion of the case, whichever comes first.

       8.      Any Party who objects to any designation of confidentiality may at any
time prior to the trial of this action serve upon counsel for the designating person a
written notice stating with particularity the grounds of the objection. If the Parties
cannot reach agreement promptly, counsel for all Parties will address their dispute to
this Court in accordance with Paragraph 1(B) of this Court’s Individual Practices in
Civil Cases.

        9.      Any Party who requests additional limits on disclosure (such as
“attorneys’ eyes only” in extraordinary circumstances) may at any time prior to the
trial of this action serve upon counsel for the receiving Party a written notice stating
with particularity the grounds for the request. If the Parties cannot reach agreement

                                             4
        Case
         Case1:20-cv-06153-LJL
              1:20-cv-06153-LJL Document
                                 Document40-1
                                          42 Filed
                                              Filed12/23/20
                                                    12/23/20 Page
                                                              Page66ofof99



promptly, counsel for all Parties will address their dispute to this Court in accordance
with Paragraph 1(B) of this Court’s Individual Practices in Civil Cases.

        10.    A Party may be requested to produce Discovery Material that is subject to
contractual or other obligations of confidentiality owed to a third party. Within two
business days of receiving the request, the receiving Party subject to such obligation
shall inform the third party of the request and that the third party may seek a
protective order or other relief from this Court. If neither the third party nor the
receiving Party seeks a protective order or other relief from this Court within 21 days of
that notice, the receiving Party shall produce the information responsive to the
discovery request but may affix the appropriate controlling designation.

       11.    Recipients of Confidential Discovery Material under this Protective Order
may use such material solely for the prosecution and defense of this action and any
appeals thereto, and specifically (and by way of example and not limitations) may not
use Confidential Discovery Material for any business, commercial, or competitive
purpose. Nothing contained in this Protective Order, however, will affect or restrict the
rights of any person with respect to its own documents or information produced in this
action. Nor does anything contained in this Protective Order limit or restrict the rights
of any person to use or disclose information or material obtained independently from
and not through or pursuant to the Federal Rules of Civil Procedure.

       12.    Nothing in this Protective Order will prevent any person subject to it
from producing any Confidential Discovery Material in its possession in response to a
lawful subpoena or other compulsory process, or if required to produce by law or by
any government agency having jurisdiction, provided, however, that such person
receiving a request, will provide written notice to the producing person before
disclosure and as soon as reasonably possible, and, if permitted by the time allowed
under the request, at least 10 days before any disclosure. Upon receiving such notice,
the producing person will have the right to oppose compliance with the subpoena,
other compulsory process, or other legal notice if the producing person deems it
appropriate to do so.

       13.     All persons seeking to file redacted documents or documents under seal
with the Court shall follow Rule 2(G) of this Court’s Individual Practices in Civil Cases.
No person may file with the Court redacted documents or documents under seal
without first seeking leave to file such papers. All persons producing Confidential
Discovery Material are deemed to be on notice that the Second Circuit puts limitations
on the documents or information that may be filed in redacted form or under seal and
that the Court retains discretion not to afford confidential treatment to any
Confidential Discovery Material submitted to the Court or presented in connection
with any motion, application or proceeding that may result in an order and/or
decision by the Court unless it is able to make the specific findings required by law in
                                            5
        Case
         Case1:20-cv-06153-LJL
              1:20-cv-06153-LJL Document
                                 Document40-1
                                          42 Filed
                                              Filed12/23/20
                                                    12/23/20 Page
                                                              Page77ofof99



order to retain the confidential nature of such material. Notwithstanding its
designation, there is no presumption that Confidential Discovery Material will be filed
with the Court under seal. The Parties will use their best efforts to minimize such
sealing.

       14.    All persons are hereby placed on notice that the Court is unlikely to seal
or otherwise afford confidential treatment to any Discovery Material introduced in
evidence at trial or supporting or refuting any motion for summary judgment, even if
such material has previously been sealed or designated as Confidential.

        15.   Any Party filing a motion or any other papers with the Court under seal
shall also publicly file a redacted copy of the same, via the Court’s Electronic Case
Filing system, that redacts only the Confidential Discovery Material itself, and not text
that in no material way reveals the Confidential Discovery Material.

       16.   Each person who has access to Discovery Material that has been
designated as Confidential shall take all due precautions to prevent the unauthorized
or inadvertent disclosure of such material.

        17.     Any Personally Identifying Information (“PII”) (e.g., social security
numbers, financial account numbers, passwords, and information that may be used for
identity theft) exchanged in discovery shall be maintained by the persons who receive
such information and are bound by this Protective Order in a manner that is secure and
confidential. In the event that the person receiving PII experiences a data breach, she,
he, or it shall immediately notify the producing person of the same and cooperate with
the producing person to address and remedy the breach. Nothing herein shall preclude
the producing person from asserting legal claims or constitute a waiver of legal rights
or defenses in the event of litigation arising out of the receiving person’s failure to
appropriately protect PII from unauthorized disclosure.

      18.    This Protective Order shall survive the termination of the litigation.
Within 30 days of the final disposition of this action, all Discovery Material
designated as “Confidential,” and all copies thereof, shall be promptly returned to the
producing person, or, upon permission of the producing person, destroyed.

       19.     All persons subject to this Protective Order acknowledge that willful
violation of this Protective Order could subject them to punishment for contempt of
Court. This Court shall retain jurisdiction over all persons subject to this Protective
Order to the extent necessary to enforce any obligations arising hereunder or to
impose sanctions for any contempt thereof.




                                             6
          Case
           Case1:20-cv-06153-LJL
                1:20-cv-06153-LJL Document
                                   Document40-1
                                            42 Filed
                                                Filed12/23/20
                                                      12/23/20 Page
                                                                Page88ofof99




         SO STIPULATED AND AGREED.

GUSRAE KAPLAN NUSBAM PLLC                     DOVIN FICKEN LLC

/s/ Kari Parks                                /s/ Christopher Moyen
Martin H. Kaplan                              Allison Ficken
Kari Parks                                    Christopher Moyen
120 Wall Street, 25th Floor                   Monarch Plaza
New York, New York 10005                      3414 Peachtree Road NE Suite 625
                                              Atlanta, GA 30326
Dated: December 22, 2020
                                              Dated: December 22, 2020




         SO ORDERED.

Dated:   12/23/2020



                                                            LEWIS J. LIMAN
                                                       United States District Judge




                                          7
           Case
            Case1:20-cv-06153-LJL
                 1:20-cv-06153-LJL Document
                                    Document40-1
                                             42 Filed
                                                 Filed12/23/20
                                                       12/23/20 Page
                                                                 Page99ofof99




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CARO CAPITAL, LLC, CARO
PARTNERS, LLC, JUPITER
WELLNESS, INC., BRIAN JOHN, and
RICHARD MILLER,                                             No. 1:20-cv-6153 (LJL)

                             Plaintiffs,             NON-DISCLOSURE AGREEMENT

              v.

ROBERT KOCH, BEDFORD
INVESTMENT PARTNERS, LLC,
KAIZEN ADVISORS LLC, and JOHN
DOES 1–10,

                             Defendants.


  LEWIS J. LIMAN, United States District Judge:

          I,                                  , acknowledge that I have read and
  understand the Protective Order in this action governing the non-disclosure of those
  portions of Discovery Material that have been designated as Confidential. I agree that I
  will not disclose such Confidential Discovery Material to anyone other than for
  purposes of this litigation and that at the conclusion of the litigation I will either return
  all discovery information to the party or attorney from whom I received it, or upon
  permission of the producing party, destroy such discovery information. By
  acknowledging these obligations under the Protective Order, I understand that I am
  submitting myself to the jurisdiction of the United States District Court for the
  Southern District of New York for the purpose of any issue or dispute arising
  hereunder and that my willful violation of any term of the Protective Order could
  subject me to punishment for contempt of Court.



  Dated:
